             Case 20-20081-TLM                     Doc 50    Filed 05/26/20 Entered 05/26/20 16:50:49         Desc Main
                                                            Document      Page 1 of 10
 -Fill in this information to identify the case:

 Debtor
 name            IDC Enterprises, Inc.

 United States Bankruptcy Court
 for the:                       DISTRICT OF IDAHO

 Case number (if
 known)                   20-20081-TLM
                                                                                                         Check if this is an
                                                                                                         amended filing



Official Form 425A

Plan of Reorganization for Small Business Under Chapter 11                                                                      02/20


 IDC Enterprises, Inc. 's Plan of Reorganization, Dated May 26, 2020
Background for Cases Filed Under Subchapter V
       A.       Description and History of the Debtor's Business
          The Debtor is an Idaho corporation, established in 2007. The primary business of the Debtor is logging, which it has
          done for over 13 years. The Debtor’s principal is Jason Lunders. Mr. Lunders lives in the Grangeville, Idaho, area,
          and the business is located there, on property owned by Mr. Lunders’ grandmother. The shop, equipment yard and
          outbuildings are all owned by Mrs. Lunders. A list of Debtor’s equipment is attached.
          Several years ago, Debtor contracted with an accounting firm in the area to handle not only its tax preparation but also
          its Quickbooks program. Debtor believed they had done so. He had a person in Grangeville who was supposed to
          handle the data entry to keep the Quickbooks entries up to date. For reasons which are not known, this apparently
          was never finished properly, or at all. Debtor has since learned that the books and records are in very poor shape,
          have not been updated for well over a year, and were substantially in error. Debtor retained an accountant in
          Lewiston, Idaho, to prepare the tax returns which were required, but that firm only did tax returns and did not do
          ‘forensic accounting’ needed to properly prepare the necessary corrections. Debtor has retained the services of a
          bookkeeper/accountant in Boise who has had bankruptcy experience in cases such as this where the books need to
          be ‘rebuilt,’ and she has undertaken that task. Debtor believes that the budget and information which accompany this
          Plan are basically correct.
          The Debtor’s business is seasonal. Traditionally, its best months are September-November, inclusive. The business
          shuts down its logging operation, usually, March till June. Debtor does winter logging in December-February. The
          roads in the logging country are usually close to impassible in March-May, so there is not as much logging ongoing.
          In 2018, Debtor was considering doing a substantial downsize of the business. The Debtor was having problems with
          logging in its normal area. It started operating in another region, which had jobs to do, but the timber was not as readily
          marketable as the timber in the former area. The sawmill in the new region was not keeping up with IDC’s output of
          logs, which was interfering with IDC’s commitments to other customers.
          Viking Lumber and Bank of the Pacific
          A friend of Mr. Lunders was working in Alaska cutting logs for Viking Lumber. He referred IDC to Viking Lumber, an
          Alaska sawmill operation because Viking could not get a contractor who could pick up the logs being cut, get them to
          the roadways and load them on trucks for transport for processing. Viking then called Mr. Lunders, requested IDC to
          meet with Viking and explore taking over the logging jobs for them. Viking had several jobs ongoing of various sizes;
          one of them would have produced 12 million board feet per year for the next ten years. IDC had sufficient equipment
          to do these size jobs but not sufficient funding. IDC requested Viking to provide a credit line to move the needed
          equipment to Seattle (Viking would pay for moving the items from Seattle to Alaska), to complete the ongoing Idaho
          jobs, and to start work in Alaska. Viking referred the matter to Viking’s bank, which was Bank of the Pacific from
          Aberdeen, WA.
          IDC scheduled its equipment to be moved to Seattle by November to be loaded onto a charter barge. Viking wanted
          IDC to start earlier, and said they had some equipment they could use to get started. Mr. Lunders learned that the
          Viking equipment was in poor shape and not nearly sufficient for the jobs to do; too much time was being spent on
          repairs to the worn-out Viking equipment. Viking insisted on greater production, but was advised that Debtor could not
          meet that level with current equipment. Mr. Lunders found a Linkbelt 290 Loader and requested Viking to finance it
          and put it on the weekly barge from Seattle. Viking, through Kirk Dahlstrom, called BOP; in fact, almost all of the BOP

 Official Form 425A                       Plan of Reorganization for a Small Business Under Chapter 11                         page 1
           Case 20-20081-TLM            Doc 50     Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                  Document      Page 2 of 10
Debtor   IDC Enterprises, Inc.                                                     Case number (if known)   20-20081
         Name

           financing deals were orchestrated by Kirk Dahlstrom in similar fashion. Mr. Lunders told Dahlstrom that he could buy
           the loader with the credit line but wanted it fixed so that the equipment would be on a stand-alone loan to reimburse
           the line of credit. BOP said that to buy this equipment, it would require another item of equipment pledged for this
           loan; Mr. Lunders agreed to do so. Hence, the Linkbelt 290 and the Linkbelt 3400 were added as collateral to BOP.
           At any rate, although the BOP loans were put in place, the loader ended up going with the rest of the IDC equipment
           on the charter barge.
           IDC began work, and the first load of logs was shipped to Viking on October 5, 2018. Debtor and Viking had a written
           contract for this work. Debtor maintained a journal of all loads loaded and hauled to the mill. IDC would load all of
           the trucks that Viking would send; Viking, to the contrary, started complaining that IDC was not producing sufficient
           number of loads. Mr. Lunders reviewed all the records and determined that there were simply not enough trucks
           (Debtor was not performing the trucking; this was Viking’s obligation). This was an ongoing dispute for the duration of
           the Viking contract. For the majority of the project, IDC would produce 10-12five loads per day, but Viking would send
           at the most two trucks per day.
           IDC has never been paid for all of the logging that it did, nor was it allowed to complete its contract for the first year.
           Debtors’ prior counsel in Alaska computed the damages suffered by IDC due to the breaches of Viking Lumber at
           $673,725. Debtor is filing an adversary proceeding against Viking to recoup those damages.
           IDC is no longer working for Viking. There are other mills in Alaska who are negotiating with IDC to work there in the
           future. Viking has sent correspondence to Debtor to the effect that it considered Debtor’s equipment ‘abandoned,’
           which allegation, of course, is disputed. Debtor will retrieve its equipment and return it to Idaho as soon as any jobs in
           Alaska which it may obtain are completed. Debtor has a quote to ship the equipment home via barge from Thorne Bay
           to Seattle, starting between July 5 and 15, for $52,000.00. Debtor believes this is worth the cost due to the ability to
           use these items and the increased value of them in this region over the value in Alaska.
           The claim of Bank of the Pacific (BOP) is disputed more as to the extent of its collateralization than as to the amount,
           although the amount due will be reviewed during this case. The big controversy comes from BOP’s claims that its
           security interest extends to all of Debtor’s equipment, as the UCC-1 Financing Statement filed contained that
           description of the collateral. However, Debtor disputes the validity of that document or that alleged agreement. BOP
           only negotiated for a lien on four items of equipment which are more than sufficient in value to secure the loans.
           Debtor has correspondence with BOP verifying that position, although BOP contests this assertion. When the loan
           was ready to have documents signed and be funded, BOP sent a security agreement listing “all equipment.” Mr.
           Lunders crossed through that description, and reemphasized that the agreement was only for the items in question.
           Debtor will either file an objection to claim or an adversary proceeding against BOP to get this matter before the Court
           and resolve it. So far, however, BOP is taking a hard-line position on this point. The items which Debtor alleges were
           agreed upon for the loans are shown as such in the Liquidation Analysis attached.
           Future Business Plans. The logging industry in Debtor’s area has been severely affected by the COVID-19
           pandemic. There are several logging companies in the Grangeville, Idaho, area, and none of them are currently
           working. There is a shortage of lumber for construction, however; Debtor believes that the log market will necessarily
           improve due to the demand for lumber in various forms.
           Debtor has a chipper, which reduces logs to chips, usable in the paper and chipboard industries. It has not been an
           operational part of the business for the last two years, but the demand for chips is increasing and Debtor is
           contemplating resurrecting that area of the business. Debtor has been able to obtain Forest Service contracts for fire-
           damaged timber. Most mainstream chipping companies do not like that type of timber because the char ruins the
           chips for several paper products. However, Debtor does have outlets for those type of chips, and will likely start the
           chipping operation this year.
           Debtor currently has a logging job in Cascade, Idaho. It has several orders for ‘hop poles,’ which it processes out of
           lodgepole pine for hop farmers. There are currently four loads scheduled for delivery to customers in Yakima. There
           are poles due to be delivered to a customer in Parma. The market is relatively steady for that work. The Cascade
           job has some “saw logs” (those suitable for cutting into lumber); the rest of the job is primarily the type of wood for hop
           poles.
           Debtor also plans on retrieving its equipment from the Viking jobs and shipping it home or using it on other Alaska mill
           jobs. As stated, there are job possibilities being negotiated. IDC has also been approached about sawing cedar for
           fencing material; this is an item in current demand. There is a sufficient availability of both red and yellow cedar for
           this area of the business. For all of these reasons, Debtor has found it extremely difficult to predict a reliable 12-
           month operating budget; however, Debtor does have sufficient assets to sell if needed to pay the claims of the
           creditors in this case.
           Debtor is continually bidding on various logging jobs. In 2020, the season is far behind normal due to the virus
           shutdowns. Debtor has noticed a change in the business environment. Two years ago, IDC had 17 employees in
           various phases of logging. Mr. Lunders is finding it harder to get good employees, because it cannot keep them
           employed year around as was possible in 2018 and before. Formerly, the sawmills would put IDC or other loggers

Official Form 425A                Plan of Reorganization for a Small Business Under Chapter 11                                     page 2
            Case 20-20081-TLM                 Doc 50      Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                         Document      Page 3 of 10
Debtor    IDC Enterprises, Inc.                                                           Case number (if known)   20-20081
          Name

            onto jobs to keep the employees working. IDC could, and did, have a better employee group than currently. Since
            2018, it seems that the logging jobs all go out for bid. It is far harder to plan for the future than previously. IDC has
            considered selling out some equipment and concentrating more on hauling or other aspects that would not take as
            much time, capital, or responsibility. The Plan as proposed allows this flexibility.
         B.       Liquidation Analysis
            To confirm the Plan, the Court must find that all creditors and equity interest holders who do not accept the Plan will
            receive at least as much under the Plan as such claim and equity interest holders would receive in a chapter 7
            liquidation. A liquidation analysis is attached to the Plan as Exhibit A.
         C.       Ability to make future plan payments and operate without further reorganization
            The Plan Proponent must also show that it will have enough cash over the life of the Plan to make the required Plan
            payments and operate the debtor’s business. Debtor will continue to operate its business and proceed with logging
            jobs as they come in. Debtor will also file the suit against Viking as described infra. If these activities do not generate
            sufficient disposable income as provided in 11 USC §1191(d), Debtor will sell sufficient equipment to make the shortfall
            so that all creditors’ plan payments will be made. The Plan Proponent has provided projected financial information in
            the Liquidation Analysis.
            The Plan Proponent’s financial projections do not show that the Debtor will have projected disposable income (as
            defined by § 1191(d) of the Bankruptcy Code) for the period described in § 1191(c)(2)(A), because the Debtor’s
            business income is so difficult to project However, that is not mandatory for confirmation of the Plan so long as
            §1191(c)(2)(B) is met, with which this Plan complies.
            The final Plan payment is expected to be paid on the fifth anniversary of the Effective Date. The “Effective Date” is
            the 15th day after the entry of the Order Confirming Plan. Should Debtor be successful in the anticipated litigation with
            Viking, Debtor does reserve the right to pay the Plan payments in advance and file report of the same.
            Since Debtor is having a great deal of trouble producing a “solid” operating budget, the Plan feasibility is based on the
            value of the various assets it owns. Those are shown in the liquidation analysis.
            You should consult with your accountant or other financial advisor if you have any questions pertaining to
            these projections.

           Article 1: Summary
         This Plan of Reorganization (the Plan) under chapter 11 of the Bankruptcy Code (the Code) proposes to pay creditors of
         IDC Enterprises, Inc. (the Debtor) from sale of assets, cash flow from operations, and other future income, including the
         proceeds from the adversary proceeding against Viking Lumber.
         This Plan provides for: 1--class of priority claims;
                                   2--classes of secured claims;
                                   1--class of non-priority unsecured claims; and
                                   1--classes of equity security holders.
         Non-priority unsecured creditors holding allowed claims will receive distributions, which the proponent of this Plan has
         valued at approximately 100 cents on the dollar. This Plan also provides for the payment of administrative and priority
         claims.
         All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for information regarding the
         precise treatment of their claim. A disclosure statement that provides more detailed information regarding this Plan and
         the rights of creditors and equity security holders has been circulated with this Plan.
         Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
         have one. (If you do not have an attorney, you may wish to consult one.)

           Article 2: Classification of Claims and Interests

2.01 Class 1 .........................   All allowed claims entitled to priority under § 507(a) of the Code (except administrative expense
                                         claims under § 507(a)(2) and priority tax claims under § 507(a)(8)). This includes the IRS, the
                                         Idaho State Tax Commission, and the Alaska Department of Revenue if appropriate.

2.02 Class 2A .......................    The claim of Bank of the Pacific, to the extent allowed as a secured claim under § 506 of the
                                         Code.



Official Form 425A                       Plan of Reorganization for a Small Business Under Chapter 11                                     page 3
            Case 20-20081-TLM                 Doc 50      Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                         Document      Page 4 of 10
Debtor    IDC Enterprises, Inc.                                                           Case number (if known)   20-20081
          Name


         Class                           The claim of Amur Equipment Financing, to the extent allowed as a secured claim under §506 of
         2B……………………….                    the Code.

2.03 Class 3 .........................   All non-priority unsecured claims allowed under § 502 of the Code.

2.04 Class 4 .........................   Equity interests of the Debtor. (If the Debtor is an individual, change this heading to The
                                         interests of the individual Debtor in property of the estate.)



           Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims, and Quarterly and Court Fees

3.01 Unclassified claims                 Under section § 1123(a)(1), administrative expense claims and priority tax claims are not in
                                         classes.



3.02 Administrative                      Each holder of an administrative expense claim allowed under § 503 of the Code, will be paid in
     expense claims                      full on the effective date of this Plan, in cash, or upon such other terms as may be agreed upon
                                         by the holder of the claim and the Debtor. At this juncture, the only such claims known or
                                         expected are those of Debtor’s accountant and attorney.



3.03 Priority tax claims                 Each holder of a priority tax claim will be paid after the claim is allowed. Debtor does not
                                         understand the claim of the IRS. To Debtor’s knowledge, all tax returns are filed. The only
                                         excise tax within Debtor’s knowledge is fuel tax, but Debtor believes the same was paid.
                                         Debtor shall file an objection to this Claim to determine the amount and classification thereof.
                                         After allowance, all tax claims will be paid within 60 months of the date of the filing of the
                                         Petition.
                                         With reference to the claims of the taxing authorities:
                                         (A) If the debtor or the successor in interest fails to make any deposits of any currently accruing
                                         employment tax liability or fails to make payment of any tax within 30 days of the due date of
                                         such deposit or payment, or if the debtor or the successor in interest fails to file any required tax
                                         return with 30 days of the due date of such return, then the taxing authority may declare that the
                                         debtor is in default of the Plan. Failure to declare a default does not constitute a waiver of the
                                         right to declare that the successor in interest or debtor is in default.

                                         (B) If the taxing authority declares the debtor or the successor in interest to be in default of the
                                         debtor’s obligations under the Plan, then the entire pre-petition liability shall become due and
                                         payable within sixty days after written demand to the debtor or the successor in interest.

                                         (C) If full payment is not made within 30 days of such demand, or other arrangement agreed in
                                         writing, then the taxing authorities may collect any unpaid liabilities through their administrative
                                         collection provisions. The debtors and all the debtor’s property shall be liable for such unpaid
                                         liabilities as if no bankruptcy had occurred



3.04 Statutory fees                      All fees required to be paid under 28 U.S.C. § 1930 that are owed on or before the effective date
                                         of this Plan have been paid or will be paid on the effective date.


3.05 Prospective quarterly               All quarterly fees required to be paid under 28 U.S.C. § 1930(a)(6) or (a)(7) will accrue and be
     fees                                timely paid until the case is closed, dismissed, or converted to another chapter of the Code


           Article 4: Treatment of Claims and Interests Under the Plan

Official Form 425A                       Plan of Reorganization for a Small Business Under Chapter 11                                     page 4
           Case 20-20081-TLM             Doc 50    Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                  Document      Page 5 of 10
Debtor   IDC Enterprises, Inc.                                                     Case number (if known)   20-20081
         Name



4.01 Claims and interests shall be treated as follows under this
     Plan:



                                 Class                         Impairment              Treatment
                                 Class 1 - Priority claims     x Impaired              See above. Debtor knows of no other priority
                                 excluding those in Article                            claims but needs to determine the IRS claim. All
                                 3                                                     allowed tax claims shall be paid with interest at
                                                                                       5% per annum in annual installments within
                                                                                       sixty months of the Petition date of this case.
                                                                                       The amount of each annual payment is not yet
                                                                                       determined and cannot be until the IRS claim is
                                                                                       resolved.
                                 Class 2A – Secured            x Impaired              The amount of the claim is $344,315.88.
                                 claim of Bank of the                                  Debtor shall pay such claim, including interest at
                                 Pacific                                               6.325% per annum, in annual installments of
                                                                                       $100,110 per year, with first payment due on
                                                                                       the 15th day of December, 2021, and for four
                                                                                       years thereafter until paid. In the year 2020,
                                                                                       the payment shall be no less than $22,000,
                                                                                       payable on December 15, 2020. The Debtor is
                                                                                       paying basically ‘interest only’ for the first year
                                                                                       so that it can retrieve the equipment from
                                                                                       Alaska. Should Debtor not have sufficient
                                                                                       disposable income by the payment date, Debtor
                                                                                       will sell sufficient equipment from its list shown
                                                                                       herein to make the payment. Debtor disputes
                                                                                       that BOP has a secured interest in any
                                                                                       equipment OTHER than that shown in the
                                                                                       Liquidation Analysis, and will either file an
                                                                                       Objection to Claim or an adversary proceeding
                                                                                       to determine the nature, extent, and validity of
                                                                                       BOP’s lien rights. BOP shall retain its lien
                                                                                       rights as so determined by the Court until its
                                                                                       claim is paid in full.
                                 Class 2B—Amur                 x Impaired              The amount of the claim is $33,351.84. The
                                 Equipment Finance                                     Proof of Claim states an interest rate of 8.99%
                                                                                       but no rate is specified in the loan documents
                                                                                       attached to the Plan. Debtor shall pay such
                                                                                       claim, including interest at 6.325% per annum,
                                                                                       in annual installments of $8,000 per year, with
                                                                                       first payment due on the 15th day of December,
                                                                                       2020, and each year thereafter until paid.
                                                                                       Amur shall retain its lien rights until its claim is
                                                                                       paid in full.
                                 Class 3 – Non-priority        x Impaired              All unsecured claims shall be paid in five annual
                                 unsecured creditors                                   installments with interest thereon at 2% per
                                                                                       annum, in annual installments of $17,000 per
                                                                                       year until paid. The same payment schedule
                                                                                       shall be applied as to that of Amur.
                                 Class 4 - Equity security x Impaired                  The only equity security holder is Jason
                                 holders of the Debtor                                 Lunders. He shall retain ownership of the stock
                                                                                       of Debtor, as this is a ‘full payment’ plan.



          Article 5: Allowance and Disallowance of Claims
Official Form 425A                Plan of Reorganization for a Small Business Under Chapter 11                                     page 5
           Case 20-20081-TLM              Doc 50      Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                     Document      Page 6 of 10
Debtor   IDC Enterprises, Inc.                                                        Case number (if known)   20-20081
         Name



5.01 Disputed Claim              A disputed claim is a claim that has not been allowed or disallowed by a final non-appealable
                                 order, and as to which either:
                                 (i) a proof of claim has been filed or deemed filed, and the Debtor or another party in interest has
                                 filed an objection; or
                                 (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as disputed,
                                 contingent, or unliquidated.


5.02 Delay of distribution       No distribution will be made on account of a disputed claim unless such claim is allowed by a
     on a disputed claim         final non-appealable order.


5.03 Settlement of               The Debtor will have the power and authority to settle and compromise a disputed claim with
     disputed claims             court approval and compliance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.


          Article 6: Provisions for Executory Contracts and Unexpired Leases

6.01 Assumed executory                 1. The Debtor assumes, and if applicable assigns, the following executory contracts and
     contracts and                        unexpired leases as of the effective date: US FOREST SERVICE QUAGMIRE
     unexpired                            SALVAGE CONTRACT TS244509.
     leases                            2. Debtor also assumes the US FOREST SERVICE PENMAN DECKS CONTRACT, the
                                          final terms of which Debtor believes are being extended. The matter is in dispute;
                                          Debtor has paid for the contract, but a dispute arose in 2018 as to what trees can be
                                          removed for logging roads. Debtor does not know a starting date.



                                 (b) Except for executory contracts and unexpired leases that have been assumed, and if
                                    applicable assigned, before the effective date or under section 6.01(a) of this Plan, or that are
                                    the subject of a pending motion to assume, and if applicable assign, the Debtor will be
                                    conclusively deemed to have rejected all executory contracts and unexpired leases as of the
                                    effective date.
                                      A proof of a claim arising from the rejection of an executory contract or unexpired lease under
                                      this section must be filed no later than 10 days after the date of the order confirming this Plan.


          Article 7: Means for Implementation of the Plan



                                 Jason Lunders will serve as the President and sole Director of Debtor. The plan shall be paid by
                                 income generated from Debtor’s logging operations, pursuit of the amount due to Debtor under
                                 the Viking contract, and the sale of equipment as necessary to fund the Plan and not essential to
                                 Debtor’s ongoing operations. Debtor shall further be entitled to move any and all equipment
                                 now in Alaska to Debtor’s Idaho location. Any sales of equipment shall be for what Debtor
                                 believes to be a fair market value, and the Trustee and all creditors shall be given notice thereof.


          Article 8: General Provision

8.01 Definitions and rules       The definitions and rules of construction set forth in §§ 101 and 102 of the Code shall apply when
     of construction             terms defined or construed in the Code are used in this Plan.
                                 .




Official Form 425A                   Plan of Reorganization for a Small Business Under Chapter 11                                     page 6
            Case 20-20081-TLM           Doc 50      Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                   Document      Page 7 of 10
 Debtor   IDC Enterprises, Inc.                                                     Case number (if known)   20-20081
          Name


 8.02 Effective Date              The effective date of this Plan is the first business day following the date that is 14 days after the
                                  entry of the confirmation order. If, however, a stay of the confirmation order is in effect on that
                                  date, the effective date will be the first business day after the date on which the stay expires or is
                                  otherwise terminated.


 8.03 Severability                If any provision in this Plan is determined to be unenforceable, the determination will in no way
                                  limit or affect the enforceability and operative effect of any other provision of this Plan.


 8.04 Binding Effect:             The rights and obligations of any entity named or referred to in this Plan will be binding upon, and
                                  will inure to the benefit of the successors or assigns of such entity.


 8.05 Captions                    The headings contained in this Plan are for convenience of reference only and do not affect the
                                  meaning or interpretation of this Plan.


 8.06 Controlling Effect          Unless a rule of law or procedure is supplied by federal law (including the Code or the Federal
                                  Rules of Bankruptcy Procedure), the laws of the State of Idaho govern this Plan and any
                                  agreements, documents, and instruments executed in connection with this Plan, except as
                                  otherwise provided in this Plan.


 8.07 Corporate                   As Debtor is a corporation with but one shareholder, there are no provisions necessary under 11
      Governance                  USC 1123(a)(6). Should the Debtor merge with another entity or dissolve, then the Trustee shall
                                  be given notice thereof and have input in those proceedings. None are anticipated.



 8.08 Retention of                The court will retain jurisdiction under this Plan until this Plan has been fully consummated,
      Jurisdiction                including but not limited to the following purposes:
                                  A. Classification of the claim of any creditor and the re examination of the claims which have
                                  been allowed for the purposes of voting, and the determination of such objections as may be filed
                                  to the creditors' claims. The failure by the Debtor to object or examine any claim for the
                                  purposes of voting shall not be deemed a waiver of the Debtor's right to object to allowance
                                  thereafter.
                                  B. Determination of all core proceedings
                                  C. The correction of any defect, the curing of any omission, or the reconciliation of any
                                  inconsistency in this Plan or order of confirmation as may be necessary to carry out the purposes
                                  and intent of this Plan.
                                  D. The modification of this Plan after confirmation pursuant to the Bankruptcy Rules and Title 11
                                  of the United States Code.
                                  E. To enforce and interpret the terms and conditions of this Plan.
                                  F. Entry of any order, including injunctions, necessary to enforce the title, rights, and powers of
                                  the Debtor and to impose such limitations, restrictions, terms and conditions as this court may
                                  deem necessary.
                                  G. Entry of all necessary orders, judgments and decrees in the adversary proceeding to be filed
                                  in this action as set forth in Article II.
                                  H. Entry of an order concluding and terminating this case.


           Article 9: Discharge
Discharge as Debtor is a corporation under Subchapter V
If the Debtor’s Plan is confirmed under § 1191(a), on the effective date of the Plan, the Debtor will be discharged from any debt
that arose before confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor will not be
discharged of any debt:

 Official Form 425A                Plan of Reorganization for a Small Business Under Chapter 11                                     page 7
               Case 20-20081-TLM           Doc 50      Filed 05/26/20 Entered 05/26/20 16:50:49                            Desc Main
                                                      Document      Page 8 of 10
    Debtor   IDC Enterprises, Inc.                                                     Case number (if known)   20-20081
             Name

         (i) imposed by this Plan; or
         (ii) to the extent provided in § 1141(d)(6).
If the Debtor’s Plan is confirmed under § 1191(b), confirmation of this Plan does not discharge any debt provided for in this Plan
until the court grants a discharge on completion of all payments due within the first 3 years of this Plan, or as otherwise provided
in § 1192 of the Code. The Debtor will not be discharged from any debt:
         (i) on which the last payment is due after the first 3 years of the plan, or as otherwise provided in § 1192;
         or
         (ii) excepted from discharge under § 523(a) of the Code, except as provided in Rule 4007(c) of the Federal Rules of
Bankruptcy Procedure.

              Article 10: Other Provisions
       1. Modification: The Plan may be modified as provided by §1193. The Debtor may propose amendments or modification
          at any time prior to confirmation, upon notice to creditors. After confirmation, the Debtor may propose amendments on
          approval of the Court, and prior to substantial confirmation of the Plan,
          (a) so long as it does not materially affect the creditors, to correct defects or reconcile inconsistencies, or
          (b) to carry out the purposes of the Plan, in case of change in circumstances of Debtor or its business
       2. Payments to Trustee: All payments due shall be paid to Trustee and remitted to creditors by Trustee pursuant to §1194
       3. Lien Retention: Secured creditors Amur Finance and BOP shall retain their liens as determined by the Court. Debtor
          consents that BOP may retain its lien rights in:
                •    Two John Deere 2054 logging machines with Waratah HTH 662B attachments;
                •    Kobelco 330 with Waratah felling head;
                •    Kobelco 290 yarder with Yoder winches and gear;
                •    Linkbelt 290 with attachments;
                • Linkbelt 3400 with attachments.
                These items were to be secured for BOP’s loans. Debtor does not consent to lien rights in “all equipment” as stated
                in this Plan.

       Respectfully submitted,

                              X /s/ Jason Lunders                                             Jason Lunders
                                [Signature of the Plan Proponent]                             [Printed name]
3


                              X /s/ D. Blair Clark                                            D. Blair Clark        ISB #1367
                                [Signature of the Attorney for the Plan                       [Printed name]
                                Proponent]




    Official Form 425A                Plan of Reorganization for a Small Business Under Chapter 11                                     page 8
                              Case 20-20081-TLM      Doc 50    Filed 05/26/20 Entered 05/26/20 16:50:49                       Desc Main
                                                              Document      Page 9 of 10

                                                                                              IDC ENTERPRISES, INC.
                                                                                   Liquidation Analysis and Creditors Listing

ASSETS:                                                                                       CLAIMS:
Equipment:                                                                                    Unsecured Claims:
1995 500T Valmet & Spare head                                         $45,000.00              Alaska Power and Telephone (no claim)             $174.61
1995 892 Valmet Forwarder                                             $25,000.00              Andrews Properties (no claim)                   $1,490.00
1987 518 Skidder & Parts skidder                                      $25,000.00              Rad Mulching & Excavating (Claim 2)            $40,385.00
D7F Dozer w/4-way hydraulics & winch                                  $37,000.00              Feenaughty Machinery (Claim 4)                  $1,859.14
1990 425 Prentice Loader                                              $30,000.00              Petro 49 (Claim 6)                              $4,628.27
225 Catepillar loader w/Pierce carrier                                $20,000.00              Les Schwab (no claim)                          $11,500.00
5220 Case Mower tractor                                               $12,500.00              Alaska National Insurance (no claim)            $4,513.00
Gallion Road Grader                                                   $10,000.00              Diesel & Machine, Inc. (no claim)              $14,000.17
12G Catepillar Grader                                                 $30,000.00
1993 Catepillar 240 w/Denhorco Stroke declimber                       $20,000.00              Secured Claims:
2003 Timbco 425D w/360 degree head hotsaw                            $100,000.00              Bank of the Pacific (Claim 5)                 $344,315.58
1995 Kobelco 200 Jewell front log loader (Claim 5)                    $40,000.00              Amur Equipment Finance (Claim 7)               $33,351.84
2007 2054 John Deere w/Waratah 622B (Claim 5)                         $90,000.00
2009 2054 John Deere w/Waratah 622B (Claim 5)                         $90,000.00              Priority Claims:
1974 General log & pole trailer                                       $15,000.00              IRS (Claim 1)                                  $97,991.23
1944 Fruehauf log & pole pipe trailer                                 $12,000.00              Id. State Tax Comm. (Claim 3)                     $100.40
             th
1995 Teton 5 Wheel Camper                                             $17,000.00              Alaska Dept Revenue (no claim)                      $0.00
1956 Reliance log & pole trailer                                      $15,000.00              TOTAL CLAIMS:                               $ 554,309.24
1984 Kenworth truck tractor w/flatbed                                 $20,000.00
1986 Kenworth short logger (bad motor)                                 $8,500.00
2001 Kenworth with lockers                                            $60,000.00
2005 Ford F350 Cab & chassis                                          $15,000.00
2001 Wabash 53' Van Trailer                                            $7,000.00
1994 Lincoln 3 axle log & pole trailer                                $15,000.00
2001 Ford F350 Pickup w/shop box                                      $10,000.00
2003 Ford F450 Pickup w/crane & winch (in Alaska)                     $20,000.00
2003 Dodge pickup with tanks                                          $15,000.00
1997 Ford F350 (body damage)                                           $5,000.00
1995 Ford F350                                                        $10,000.00
                               Case 20-20081-TLM                 Doc 50    Filed 05/26/20 Entered 05/26/20 16:50:49   Desc Main
                                                                          Document     Page 10 of 10

2007 Kenworth truck & tractor w/log bunk                                          $60,000.00
1989 Peterbuilt 379 log truck w/Peerless trailer (in Alaska)                      $20,000.00
1988 Log trailer                                                                   $7,500.00
1973 Peerless log trailer (in Alaska)                                              $7,500.00
1979 65/70 ton Detach Lowboy                                                      $40,000.00
1991 Western Log dog trailer                                                      $15,000.00
2004 Standard equipment trailer                                                    $3,500.00
1974 GIND Container Chassis                                                        $1,500.00
1975 GIND Container Chassis                                                        $1,500.00
2006 Western Star Truck w/tractor                                                 $65,000.00
2006 620C Tigercat Skidder                                                       $600,000.00
2005 290 Kobelco Jewell loader (Claim 5)                                         $185,000.00
2004 Kobelco 330 Jewell with head (Claim 5)                                      $105,000.00
Tools, hoses, bolt bins, parts, freezer, bed frames, chainsaws, etc.             $100,000.00

Bobcat 250 Welder                                                                  $2,000.00
2006 Linkbelt Jewell front log loader (Claim 5 $100K loan)                       $100,000.00
1997 Linkbelt 3400 with Denarco processor (Claim 5 $100K loan)                    $40,000.00
Total Equipment Assets                                                          $2,172,500.00
